Name: Council Regulation (EEC) No 963/86 of 25 March 1986 amending Regulation (EEC) No 1484/85 as regards the intervention price for raw sugar for the 1985/86 marketing year
 Type: Regulation
 Subject Matter: beverages and sugar;  prices
 Date Published: nan

 3 . 4 . 86 Official Journal of the European Communities No L 88/39 COUNCIL REGULATION (EEC) No 963/86 of 25 March 1986 amending Regulation (EEC) No 1484/85 as regards the intervention price for raw sugar for the 1985/86 marketing year Whereas, by virtue of Protocol 7 on ACP sugar annexed to the Third ACP-EEC Convention , Council Decision 80/ 1186/EEC of 16 December 1980 on the association of the overseas countries and territories with the European Economic Community Q, as last amended by Decision 85/274/EEC (8), and the aforementioned agreement concluded with India, preferential arrangements should be administered within the context of the common orga ­ nization of the markets in the sugar sector ; whereas, in the context of the negotiations on the guaranteed prices for preferential sugar for the 1985/86 delivery period, the Community intervention price for raw sugar should be increased, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 3768/85 (2), and in particular Article 3 (5) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 1483/85 (3) fixed the inter ­ vention price for white sugar for the 1985/86 marketing year at 54,18 ECU per 100 kg ; Whereas Article 3 (5) of Regulation (EEC) No 1785/81 provides for the fixing of an intervention price for raw sugar ; whereas this price is established on the basis of the intervention price for white sugar, taking account of flat ­ rate amounts for processing and yield and the cost of transporting supplies of raw sugar ; Whereas Regulation (EEC) No 1484/85 (4) fixed the inter ­ vention price for raw sugar at 44,85 ECU per 100 kg for the 1985/86 marketing year ; Whereas Protocol 7 on ACP sugar annexed to the Second ACP-EEC Convention (*) and the Agreement between the European Economic Community and the Republic of India on cane sugar (^ provide that guaranteed prices shall be fixed and negotiated annually ; HAS ADOPTED THIS REGULATION : Article 1 In Article 2 of Regulation (EEC) No 1484/85, '44,85 ECU' is replaced by '44,92 ECU'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 April 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 March 1986 . For the Council The President G. BRAKS (') OJ No L 177, 1 . 7 . 1981 , p. 4. (2) OJ No L 362, 31 . 12 . 1985, p. 8 . (3) OJ No L 151 , 10 . 6 . 1985, p. 3 . (4) OJ No L 151 , 10 . 6 . 1985, p . 5 . (Ã  OJ No L 347, 22. 12 . 1980, p . 1 . (o) OJ No L 190, 22 . 7 . 1975, p . 36 . 0 OJ No L 361 , 31 . 12 . 1980, p . 1 . (8) OJ No L 148 , 7 . 6 . 1985, p . 31 .